department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl br6 tl-n-1109-98 uilc internal_revenue_service national_office field_service_advice memorandum for from subject associate area_counsel attn anne p shelburne assistant to the branch chief cc intl br6 this chief_counsel_advice responds to your memorandum received date as amended on date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend amount a amount b amount c amount d cfc cfc date maquila maquila parent co product product region a region b us co tl-n-1109-98 year year year issues whether for purposes of sourcing us co’s income under sec_863 us co produces product sec_1 and in mexico whether for purposes of sourcing us co’s income under sec_863 the activities of us co’s mexican controlled_foreign_corporations maquila and maquila pursuant to the agreements between us co maquila and maquila may be attributed to us co conclusions for purposes of sourcing us co’s income under sec_863 a determination whether us co itself should be considered to produce product sec_1 and in mexico will require further factual development with respect to the specific functions performed risks assumed and assets employed by us co itself in mexico it will be material inter alia to ascertain the roles and location of us co personnel vis-à-vis the activities undertaken risks assumed or assets employed in any production process for purposes of sourcing us co’s income under sec_863 the activities of maquila and maquila pursuant to the agreements between us co maquila and maquila cannot be attributed to us co facts parent co a united_states company owns percent of us co a united_states company which is included for tax purposes in parent co’s consolidated federal_income_tax return during year sec_1 and us co owned two mexican controlled_foreign_corporations maquila and maquila which operated under the maquiladora program in date us co entered into assembly maquila agreements with maquila and maquila for the assembly of product and product respectively us co also entered into written consignment commadatum agreements and administrative and technical assistance agreements with maquila and maquila these agreements were all in effect during the years at issue year sec_1 through tl-n-1109-98 pursuant to the agreements us co sent parts and components on consignment to maquila and maquila which in turn assembled product and product us co then sold the finished products to parent co with title passing in the united_states us co also sold to cfc and cfc controlled_foreign_corporations of parent co with title passing outside the united_states us co also sold maquila assembled components to customers in region a and region b areas outside the united_states with title passing outside the united_states parent co’s consolidated federal_income_tax return for year reported foreign_source_income pursuant to sec_863 from us co’s sales of product and product in the amount of dollar_figureamount a of this amount dollar_figureamount c related to us co sales to parent co parent co’s consolidated federal_income_tax return for year reported foreign_source_income pursuant to sec_863 from us co’s sales of product and product in the amount of dollar_figureamount b of this amount dollar_figureamount d related to us co sales to parent co parent co has indicated that it intends to file a refund claim for year to source a portion of the income from similar us co sales as foreign_source_income us co maintains that the agreements with maquila and maquila make it the producer of the products assembled in mexico parent co represents that us co owns and controls the tooling machinery plant and equipment located at maquila and maquila and that us co maintains title to raw materials work-in-process and ending inventory according to parent co us co supplies technology dictates design specifications production volumes and scheduling and bears economic risk of loss with regard to production parent co takes the position - based on an attribution of the activities of maquila and maquila to us co - that us co’s sales income should be treated under sec_863 as income from the sale of inventory_property produced by us co partly within and partly without the united_states we have not been provided information on the roles of u s personnel of us co or parent co in connection with product sec_1 and and importantly on the location of such personnel in mexico or the united_states when they make any contributions to relevant functions performed risks assumed or assets employed in any production process law and analysis sec_863 applies to source income from sales of inventory_property produced_by_the_taxpayer partly within and partly without the united_states sec_863 provides in relevant part b income partly from within and partly from without the united_states - gains profits and income- tl-n-1109-98 from the sale_or_exchange of inventory_property within the meaning of sec_865 produced in whole or in part by the taxpayer within and sold or exchanged without the united_states or produced in whole or in part by the taxpayer without and sold or exchanged within the united_states shall be treated as derived partly from sources within and partly from sources without the united_states sec_864 provides that for purposes of the source_rules the term ‘produced’ includes created fabricated manufactured extracted processed cured or aged see also sec_1_864-1 issue the tax treatment of income derived from sources partly within and partly without the united_states was first provided for in sec_217 of the revenue act of in enacting sec_217 which provided for allocation or apportionment of nonresidents’1 income to sources within or without the united_states congress was specifically concerned about collecting tax on export sales by foreign persons manufacturing in the united_states the provision’s legislative_history discusses the connection between business activity and the source_of_income and the purpose in enacting sec_217 to attribute income to manufacturing and other activities not solely to sales thus although not stated on the face of the statute the early history of the source_rules shows an intent to source income based on the the source_rules were specifically made applicable to u s taxpayers in by a statutory cross reference in sec_131 of the revenue act of which incorporated the source_rules for purposes of applying the foreign_tax_credit provisions see h_rep_no 67th cong 1st sess vol pincite reprinted in c b pt s rep no 67th cong 1st sess pincite reprinted in c b pt in discussing the need for sec_217 congress specifically referred to a holding by the attorney_general that under pre-1921 law where goods are manufactured or produced in the united_states and sold abroad no part of the profit is derived from a source within the united_states see house report supra note c b pt pincite senate report supra note c b pt pincite tl-n-1109-98 location of the assets and activities that generate the income see eg piedras negras broadcasting co v 127_f2d_260 pincite 5th cir noting that the statutory language of the source_rules denotes a concept of some physical presence some tangible and visible activity see also 43_bta_297 pincite citing paul mertens law of federal income_taxation for the proposition that it the ‘source’ is not a place it is an activity or property as such it has a situs or location accordingly whether us co should be considered to produce in mexico within the meaning of sec_863 and sec_864 is an inherently factual question that can only be resolved through an evaluation of the unique facts and circumstances in this particular case as to the taxpayer’s assets and activities in mexico in this case the statute’s relevant requirements are twofold that the inventory_property is produced_by_the_taxpayer and that the taxpayer’s production activities occur in whole or in part without the united_states ie in mexico these statutory requirements must be interpreted based on sec_863’s statutory and regulatory language read as a whole and the interpretation must be consistent with the statute’s purpose on its face sec_863 requires that us co actively create or transform property in mexico because we have not been provided with information regarding the functions performed risks assumed and assets employed and the activities of us co personnel the resolution of this issue will require further factual development in addition it will be important to determine the location of the functions performed assets used and risks assumed and the role of us co personnel vis-à-vis those functions assets and risks since the statute requires that the taxpayer’s production activities occur in mexico issue us co has interpreted the phrase in sec_863 produced in whole or in part by the taxpayer to include activities carried out by maquila and maquila pursuant to the various agreements between us co and these entities in other words us co has taken the position that the activities of maquila and maquila in mexico should be attributed to us co based on us co’s contractual relationships with maquila and maquila us co cites revrul_75_7 1975_1_cb_244 which was revoked by revrul_97_48 1997_2_cb_89 in support of this position sec_863 requires that a taxpayer as a prerequisite to sourcing its income under this section itself produce in the united_states and sell outside the united_states or vice versa a taxpayer cannot attribute the activities of another for purposes of meeting sec_863’s requirement that a taxpayer itself produce in a country other than the country of sale in order to source its income under sec_863 the language in the parenthetical in whole or in part means the inventory_property sold by the taxpayer may be produced in part by the taxpayer and in part by another party for example some other party may produce a component which is incorporated into the final product ultimately sold by the tl-n-1109-98 taxpayer in addition the parenthetical language means the taxpayer may also produce inventory_property in part in the united_states and in part in a foreign_country however neither of these alternatives change alter or remove the statute’s fundamental requirement that the taxpayer itself must produce in the united_states and sell outside the united_states or vice versa the plain language of both the statute and the regulations implementing sec_863 focusing on the taxpayer’s own activities and assets and the statute’s purpose all support and are fully consistent with this interpretation of the statute the plain meaning of the language of sec_863 requires that the inventory_property be produced at least in part by the taxpayer itself in a jurisdiction different from that in which it is sold there is a venerable rule_of statutory construction which states expressio unius est exclusio alterius the expression of one thing implies the exclusion of another thing 77_tc_749 pincite here the statute refers exclusively to inventory_property produced_by_the_taxpayer and does not provide for the attribution of third party production activities such as contract manufacturing in contrast congress in sec_263a for example explicitly permits attribution in interpreting the phrase produced_by_the_taxpayer for purposes of sec_263a sec_263a provides the taxpayer shall be treated as producing any property produced for the taxpayer under a contract with the taxpayer significantly congress did not say nor did it suggest that another entity’s production activities could be attributed to a taxpayer in order to source the taxpayer’s income under sec_863 this interpretation is confirmed by a close reading of sec_1_863-3 example which illustrates how taxable_income is to be apportioned under sec_863 example ’s repeated references to inventory_property produced_by_the_taxpayer must be interpreted to mean that solely the production activities of the taxpayer itself should be considered for purposes of example example i provides where an independent factory or production price has not been established as provided under example the taxable_income shall first be computed by deducting from the gross_income derived from the sale of personal_property produced in whole or in part by the taxpayer within the united_states and sold within a foreign_country or produced in whole or in part by the taxpayer within a foreign_country and sold within the united_states the expenses losses or other deductions properly apportioned or allocated thereto and a ratable part in the taxable years at issue the applicable version of sec_1_863-3 is that found in t d 1957_2_cb_368 pincite hereinafter sec_1 for taxable years beginning after date the applicable version of sec_1_863-3 is that found in t d 1996_2_cb_47 pincite hereinafter sec_1_863-3 tl-n-1109-98 of any expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income emphasis added similarly example iii provides the term gross_sales as used in this example refers only to the sales of personal_property produced in whole or in part by the taxpayer within the united_states and sold within a foreign_country or produced in whole or in part by the taxpayer within a foreign_country and sold within the united_states emphasis added a reading of the statute’s and regulations’ language as a whole thus makes clear there is no provision for the attribution of third party production activities additional guidance in interpreting the language produced_by_the_taxpayer to mean what it says is provided by 101_tc_78 a case in which the tax_court interpreted certain language in the sec_863 regulations there the tax_court stated to determine the meaning of a legislative_regulation the rules of interpretation applicable to statutes are appropriate tools of analysis with respect to the interpretation of statutes we have employed the rule that statutes are to be construed so as to give effect to their plain and ordinary meaning unless to do so would produce absurd or futile results and where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein furthermore all parts of a statute must be read together and each part should be given its full effect t c pincite citations omitted in phillips petroleum the tax_court used a plain meaning analysis to interpret sec_1_863-3 for example the court looked closely at the language used to define the property apportionment fraction in sec_1 b example ii of the amount of taxable_income so determined under example i one-half shall be apportioned in accordance with the value of the taxpayer’s property within the united_states and within the foreign_country the portion attributable to sources within the united_states being determined by multiplying such one-half by a fraction the phillips petroleum involved phillips’ taxable years through thus as here the applicable version of sec_1_863-3 is that found in t d tl-n-1109-98 numerator of which consists of the value of the taxpayer’s property within the united_states and the denominator of which consists of the value of the taxpayer’s property both within the united_states and within the foreign_country the tax_court ruled inter alia that the ordinary and plain meaning of example ii is that the apportionment fraction includes only property within the united_states and within the foreign_country and does not include property that is neither within the united_states nor within the foreign_country id pincite the tax_court thus excluded from the apportionment fraction property that was in international waters here the attribution of third party production activities carried out pursuant to a contract manufacturing arrangement would effectively read the plain meaning out of the statutory and regulatory language an interpretation of sec_863 to permit attribution would moreover be inconsistent with the purpose of sec_863 which is to determine the source of a taxpayer’s income based on the activities and assets employed by a taxpayer within a tax jurisdiction the source_rules operate to allocate or apportion the sec_1_863-3 similarly provides where the taxpayer’s production assets are located both within and without the united_states income_from_sources_without_the_united_states will be determined by multiplying the income attributable to the taxpayer’s production activity by a fraction the numerator of which is the average_adjusted_basis of production assets that are located outside the united_states and the denominator of which is the average_adjusted_basis of all production assets within and without the united_states the remaining income is treated as from sources within the united_states although a taxpayer may argue that attribution is allowed based on case law interpreting other code sections such case law is distinguishable because it turns on the unique requirements and structure of those other sections for example in 114_tc_1 the tax_court held that for purposes of sec_263a a taxpayer was the producer of property produced by a contract manufacturer based on a unique requirement of the sec_263a regulations - that the producer be the owner of the property see treas reg 1-263a-2 a ii this requirement is not relevant in interpreting the term produced in sec_863 since the taxpayer owned the copyright to cartoon characters reproduced on the products the contract manufacturer could not sell the products and the tax_court rejected the taxpayer’s characterization of its transaction with the contract manufacturer as a purchase and sale sec_263a also expressly provides that for purposes of sec_263a a taxpayer shall be treated as producing any property produced for the taxpayer under contract but in suzy’s zoo the products were considered outside its meaning due to the taxpayer’s exclusive right to sell them and the taxpayer’s extensive involvement in their production in two excise_tax cases cited by the suzy’s zoo court tl-n-1109-98 income of a single_taxpayer doing business in different taxing jurisdictions between those jurisdictions by splitting the income between u s and foreign sources under u s law the jurisdiction in which income arises - the source country - in many cases has primary jurisdiction to tax the income arising within its borders with the united_states then providing its residents a tax_credit to prevent double_taxation of the same income thus the source_rules in effect determine jurisdiction to tax with a u s taxpayer subject_to tax on worldwide income but permitted a foreign_tax_credit to offset foreign taxes paid on foreign_source_income a nonresident is generally subject_to tax only on u s source income but in limited circumstances is taxed on certain types of foreign_source_income as well when a taxpayer determines it will not perform an activity directly but will instead outsource that function to a second separate taxpayer and pay that separate taxpayer an arm’s length charge for the goods and services supplied under the outsourcing agreement the second taxpayer is taxed on the income earned under the contractual arrangement the income of the second taxpayer is not attributed to the first taxpayer since only the first taxpayer’s income is allocated or apportioned between u s and foreign sources the literal language of sec_863 and the regulations appropriately does not take into account the activities or assets of a separate taxpayer any argument for attributing the activities of a separate taxpayer when applying the sourcing regime notwithstanding the literal language to the contrary would also suggest attributing assets of the separate taxpayer when applying the sourcing regime such an approach would not only conflict with the plain language of the the term manufacturer was interpreted based on the unique statutory design of the federal excise_tax the excise_tax is imposed on the first or initial sale by the manufacturer producer or importer the excise_tax regulations provide that the person for whom a taxable article is manufactured not the person who actually manufactures or produces it will be considered the manufacturer under certain circumstances thus the excise_tax is imposed on only one of two parties who may produce the goods and it must be imposed on the party that sells the product in these cases the taxpayers engaged contract manufacturers to fabricate patented products since only the taxpayers held the intellectual_property rights the contract manufacturers could not sell the products the taxpayers were accordingly considered the manufacturers for excise_tax purposes based on the statutory language and structure of the excise_tax see 196_f2d_849 7th cir 235_f2d_276 1st cir the sec_863 regulations implement sec_863 by providing an apportionment method for sourcing income from sales of property produced_by_the_taxpayer in one jurisdiction and sold in another under the method in effect during the years at issue a taxpayer’s income is first split equally between production and sales activity see sec_1_863-3 example ii accord sec_1_863-3 both the production and sales amounts are then apportioned tl-n-1109-98 regulation which includes in the apportionment fraction only the assets owned by the taxpayer but would also be practically and administratively impossible to carry out in most cases it would not be possible for the first taxpayer to determine the basis or fair_market_value of the second taxpayer’s assets in order to include those assets in the first taxpayer’s apportionment fraction such a result would also conflict with the purpose of the statute if a taxpayer like us co could use sec_863 to source its production income to foreign sources when the taxpayer itself does not produce in a foreign_country the taxpayer could use example 's formula to claim foreign_source_income which income would not be subject_to tax in the foreign_country this foreign_source_income could then be used to increase the taxpayer’s sec_904 foreign_tax_credit_limitation ie increase the total amount of the foreign_tax_credit allowed to the taxpayer the taxpayer could accordingly use any excess foreign tax_credits to offset the united_states tax on that foreign source production income as a result the united_states would forgo tax on production income in fact earned by the taxpayer from u s activities and u s -situs assets this result would be inconsistent with the statute’s purpose us co relies on revrul_75_7 revoked effective date by revrul_97_48 1997_2_cb_89 as the basis for an argument under sec_863 that it should be treated as the manufacturer of the products assembled by maquila and maquila revrul_75_7 dealt with the application of the subpart_f rules to a specific set of facts sec_601_601 generally provides s ince each revenue_ruling represents the conclusion of the service as to the application of the law to the entire set of facts involved taxpayers service personnel and others concerned are cautioned between u s and foreign sources by a production and a sales fraction respectively see sec_1_863-3 example ii accord sec_1 c as with any formula apportioning income the factors used in the fraction represent a proxy for the income subject_to apportionment the example ii production fraction uses assets owned by the taxpayer to apportion the taxpayer’s production income between u s and foreign sources based on the location of the taxpayer’s assets see sec_1_863-3 example ii accord sec_1_863-3 in revrul_75_7 a controlled_foreign_corporation cfc entered into an arm’s length contract with an unrelated contract manufacturer located outside its country of incorporation under the facts described in revrul_75_7 for purposes of sec_954 and the activities of the unrelated contract manufacturer constituted a branch of the cfc - ie the activities were considered to be performed by the cfc tl-n-1109-98 against reaching the same conclusion in other cases unless the facts and circumstances are substantially the same see also 86_tc_243 pincite a revenue_ruling merely represents the commissioner’s position with respect to a specific factual situation revenue rulings are not binding on the commissioner or the courts 800_f2d_672 7th cir aff’g 84_tc_764 citing 465_us_330 445_f2d_1142 5th cir accordingly it is not appropriate for us co to rely on revrul_75_7 a revenue_ruling that applied subpart_f rules in a different factual context to attribute the activities of maquila and maquila to us co for purposes of the source_rules us co also cannot claim that maquila and maquila constitute foreign branches see 95_tc_348 95_tc_579 please call if you have any further questions by anne p shelburne assistant to the branch chief cc intl br6
